DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2, 10, 18, and 25 are objected to because of the following informalities:  
Claims 2, 10, 18: the first “of” should be removed from “of representative of.” 
Claim 25: "circtui" should be "circuit".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: some of the variables are not defined in the claims or the specification. For example, "L" is not defined in the specification or the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 16-17, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messerly (US 2013/0282003).
Regarding claim 1, Messerly teaches a method for estimating and controlling a state of an end effector of an ultrasonic device (instrument 110), the ultrasonic device including an electromechanical ultrasonic system defined by a predetermined resonant frequency (par. [0007]), the electromechanical ultrasonic system including an ultrasonic transducer coupled to an ultrasonic blade (79), the method comprising: measuring, by a control circuit (400), a complex impedance of an ultrasonic transducer (complex impedance measured as in par. [0194]), wherein the complex impedance is defined as Zg(t) = Vg(t)/Ig(t) (par. [0194] uses transducer current I and voltage V applied through the transducer to determine impedance, where V=IZ, or Z=V/I is the known formula);receiving, by the control circuit, a complex impedance measurement data point (monitor transducer impedance Z as in par. [0195]); comparing, by the control circuit, the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern (comparing the impedance until a threshold is reached indicating a tissue layer is transected); classifying, by the control circuit, the complex impedance measurement data point based on a result of the comparison analysis (a threshold impedance is reached indicating a tissue layer is transected); assigning, by the control circuit, a state or condition of the end effector based on the result of the comparison analysis (indicate a tissue layer has been transected); estimating, by the control circuit, the state of the end effector of the ultrasonic device (estimating by the impedance that the end effector has cut through tissue as in par. [0205]); and controlling, by the control circuit, the state of the end effector of the ultrasonic device based on the estimated state (adjust the drive frequency in response to the impedance threshold being met).
Regarding claim 8, Messerly teaches the control circuit is located at a surgical hub in communication with the ultrasonic electromechanical system (400 in 502, on a separate hub communicating with the instrument as in Figs. 10-11).
Regarding claim 9, Messerly teaches a generator for estimating and controlling a state of an end effector of an ultrasonic device (instrument 110), the ultrasonic device including an electromechanical ultrasonic system defined by a predetermined resonant frequency (par. [0007]), the electromechanical ultrasonic system including an ultrasonic transducer coupled to an ultrasonic blade (79), the method comprising: measuring, by a control circuit coupled to a memory (400 coupled to memory as in par. [0180] with 402), a complex impedance of an ultrasonic transducer (complex impedance measured as in par. [0194]), wherein the complex impedance is defined as Zg(t) = Vg(t)/Ig(t) (par. [0194] uses transducer current I and voltage V applied through the transducer to determine impedance, where V=IZ, or Z=V/I is the known formula);receiving, by the control circuit, a complex impedance measurement data point (monitor transducer impedance Z as in par. [0195]); comparing, by the control circuit, the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern (comparing the impedance until a threshold is reached indicating a tissue layer is transected); classifying, by the control circuit, the complex impedance measurement data point based on a result of the comparison analysis (a threshold impedance is reached indicating a tissue layer is transected); assigning, by the control circuit, a state or condition of the end effector based on the result of the comparison analysis (indicate a tissue layer has been transected); estimating, by the control circuit, the state of the end effector of the ultrasonic device (estimating by the impedance that the end effector has cut through tissue as in par. [0205]); and controlling, by the control circuit, the state of the end effector of the ultrasonic device based on the estimated state (adjust the drive frequency in response to the impedance threshold being met).
Regarding claim 16, Messerly teaches wherein the control circuit and the memory are located at a surgical hub in communication with the ultrasonic electromechanical system (par. [0177] and [0180] memory with 402 and 400 in surgical hub 32).
Regarding claim 17, Messerly teaches an ultrasonic device for estimating a state of an end effector thereof (instrument 110), the ultrasonic device comprising an electromechanical ultrasonic system defined by a predetermined resonant frequency (par. [0007]), the electromechanical ultrasonic system including an ultrasonic transducer coupled to an ultrasonic blade (79);a control circuit coupled to a memory (400 and memory 402), the control circuit configured to:measure a complex impedance of an ultrasonic transducer (complex impedance measured as in par. [0194]), wherein the complex impedance is defined as Zg(t) = Vg(t)/Ig(t) (par. [0194] uses transducer current I and voltage V applied through the transducer to determine impedance, where V=IZ, or Z=V/I is the known formula);receive, by the control circuit, a complex impedance measurement data point (monitor transducer impedance Z as in par. [0195]); compare, by the control circuit, the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern (comparing the impedance until a threshold is reached indicating a tissue layer is transected);classify the complex impedance measurement data point based on a result of the comparison analysis (a threshold impedance is reached indicating a tissue layer is transected); assign a state or condition of the end effector based on the result of the comparison analysis (indicate a tissue layer has been transected); estimate the state of the end effector of the ultrasonic device (estimating by the impedance that the end effector has cut through tissue as in par. [0205]); and control the state of the end effector of the 
Regarding claim 24, Messerly teaches wherein the control circuit and the memory are located at a surgical hub in communication with the ultrasonic electromechanical system (par. [0177] and [0180] memory with 402 and 400 in surgical hub 32).
Allowable Subject Matter
Claim 25 is allowed.
Regarding claim 25, Messerly teaches a method for using an end effector of an ultrasonic device (instrument 110), the ultrasonic device including an electromechanical ultrasonic system defined by a predetermined resonant frequency (par. [0007]), the electromechanical ultrasonic system including an ultrasonic transducer coupled to an ultrasonic blade (79). However, Messerly is silent regarding sweeping the frequency, and the impedance/admittance circle variables. While Houser (US 2008/0234708) teaches sweeping a range of frequencies to determine the resonance frequency (par. [0075]), Examiner has not found art that teaches the impedance/admittance circle variables and comparing these variables to a reference set.
Claims 2-7, 10-15, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 10, and 18, while Messerly teaches a complex impedance pattern received from a database or memory coupled to the control circuit (par. [0195]), Messerly is silent regarding at least curve fitting a plurality of datapoints to generate a three-dimensional curve of representative of the reference complex impedance characteristic pattern, where the magnitude and phase are plotted as a function of frequency. Claims 3, 11, and 19 are dependent on claims 2, 10, or 18.
Regarding claims 4, 12, and 20, Messerly is silent regarding classifying by the control circuit, the new impedance measurement data using a Euclidean perpendicular distance from the new impedance measurement data to a trajectory which has been fitted to the reference complex impedance characteristic pattern. Claims 5-6, 13-14, and 21-22 are dependent on claims 4, 12, or 20.
Claims 7, 15, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 7, 15, and 23 are dependent on claims 4, 12, or 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794